Judgment modified by striking out the provisions requiring defendant to report the amount of his earnings to the plaintiff every three months and to pay one-third thereof to *703her during their joint lives, in addition to fifteen dollars a week for the support of the children, and by inserting in lieu thereof a provision that defendant pay to plaintiff as alimony, for the support of herself and the children, the sum of sixty-five dollars a month from the date of the judgment less such amounts, if any, as have been paid under the order for alimony pendente lite since the date of the judgment. As so modified the judgment, in so far as appealed from, is unanimously affirmed, without costs. Findings inconsistent with this decision are reversed and new findings will be made in accordance herewith. In our opinion the court was without power to require the defendant to make quarterly reports of his earnings and to pay one-third thereof to the plaintiff during their joint lives, and, in view of the circumstances, sixty-five dollars per month is a reasonable amount to be paid the plaintiff for the support of herself and children, that being the same amount paid under the former decree when the children in plaintiff’s custody were much younger, and being the same amount paid by defendant after the expiration of the former decree and until June, 1929. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. Settle order on notice.